        Case 2:18-cv-01914-MCE-CKD Document 28 Filed 08/10/20 Page 1 of 3


1    SUSANA ALCALA WOOD, City Attorney (SBN 156366)
     SEAN D. RICHMOND, Senior Deputy City Attorney (SBN 210138)
2    srichmond@cityofsacramento.org
     CITY OF SACRAMENTO
3    915 I Street, Room 4010
     Sacramento, CA 95814-2608
4    Telephone: (916) 808-5346
     Telecopier: (916) 808-7455
5
     Attorneys for the CITY OF SACRAMENTO, JOHN HARSHBARGER AND DANIEL
6    FARNSWORTH
7

8
                                UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11
      KRISTOPHER VELEZ,                                   Case No.: 2:18-cv-01914-MCE-CKD
12
                       Plaintiff,                         STIPULATION AND ORDER TO
13                                                        EXTEND DISCOVERY CUT-OFF

14         vs.

15    CITY OF SACRAMENTO; JOHN
      HARSHBARGER; BAIL HOTLINE BAIL
16    BONDS, INC.; AMERICAN SURETY
17    COMPANY; and DOES 1 through 25,
      inclusive,
18
                       Defendants.
19

20         IT IS HEREBY STIPULATED between the parties, by and through their respective

21   counsel of record that the discovery cut-off be extended.

22         The parties are in the process of meeting and conferring on discovery issues and need

23   additional time to complete discovery. In addition, Plaintiff is undergoing further medical

24   treatment that may have bearing on discovery and how the parties proceed with the case.

25   Furthermore, Plaintiff’s counsel had been previously unavailable for a number of months due

26   to attending to medical issues. The parties have also had some initial discussion in regard to

27   potential settlement and would like the opportunity to explore this further.

28   ///

                                                    1
                      STIPULATION AND ORDER TO EXTEND DISCOVERY CUT-OFF
        Case 2:18-cv-01914-MCE-CKD Document 28 Filed 08/10/20 Page 2 of 3


1          Finally, on March 20, 2020, the Court entered a stipulated order by which the deadline

2    for the new defendants added in Plaintiff’s Second Amended Complaint to file their responsive

3    pleading was extended to July 1, 2020. For the same reasons set forth herein, the parties now

4    further stipulate that the deadline for these defendants to respond to the Second Amended

5    Complaint is extended to September 1, 2020.

6          It is stipulated between the parties, that the following cutoff dates be set:

7          RESPONSIVE PLEADING FOR NEW DEFENDANTS:                             September 1, 2020

8          FACT DISCOVERY CUT-OFF:                                             October 19, 2020

9          EXPERT WITNESS DESIGNATION:                                         December 21, 2020

10

11   DATED: July 31, 2020                              SUSANA ALCALA WOOD,
                                                       City Attorney
12

13

14                                               By:      /s/ SEAN D. RICHMOND
                                                       SEAN D. RICHMOND
15                                                     Senior Deputy City Attorney
16                                                     Attorneys for the CITY OF
                                                       SACRAMENTO, JOHN HARSHBARGER,
17                                                     AND DANIEL FARNSWORTH
18

19   DATED: July 31, 2020                              LAW OFFICE OF STEWART KATZ
20

21
                                                 By:     /s/ STEWART KATZ
22                                                     STEWART KATZ
23                                                     Attorneys for Plaintiff, KRISTOPHER VELEZ
24   ///
     ///
25   ///
     ///
26   ///
     ///
27   ///
     ///
28   ///

                                                         2
                       STIPULATION AND ORDER TO EXTEND DISCOVERY CUT-OFF
        Case 2:18-cv-01914-MCE-CKD Document 28 Filed 08/10/20 Page 3 of 3


1    DATED: July 31, 2020                          LEWIS BRISBOIS BISGAARD & SMITH LLP

2

3
                                             By:     /s/ ANDREW BLUTH
4                                                  ANDREW BLUTH

5                                                  Attorneys for BAIL HOTLINE BAIL BONDS,
                                                   INC., AMERICAN SURETY COMPANY
6

7

8          I, Sean D. Richmond, certify that I have permission to affix the signatures of Stewart
     Katz and Andrew Bluth to this document by email permission.
9
10

11
                                                    ORDER
12

13       Based on the stipulation of the parties to this action, and good cause appearing therefore,
14   IT IS HEREBY ORDERED that:
15       1.     Responsive pleading for new defendants extended to September 1, 2020;
16       1.     Fact Discovery Cut-Off be extended to October 19, 2020; and
17       2.     Expert Witness Designation be extended to December 21, 2020.
18       IT IS SO ORDERED.
19   Dated: August 7, 2020
20

21

22

23

24

25

26

27

28

                                                     3
                    STIPULATION AND ORDER TO EXTEND DISCOVERY CUT-OFF
